78 S.E.2d 766 (1953)
238 N.C. 668
SIMREL
v.
MEELER.
No. 525.
Supreme Court of North Carolina.
November 25, 1953.
*767 Basil L. Whitener, Gastonia, for the defendant-appellant.
Mullen, Holland & Cooke, Frank P. Cooke, Gastonia, for plaintiff-appellee.
ERVIN, Justice.
The assignments of error raise these questions of law:
1. Did the trial judge err in refusing to dismiss the plaintiff's action upon a compulsory nonsuit after all the evidence on both sides was in?
2. Did the trial judge err in permitting the plaintiff to testify that he expended $300 to repair the damage done to his automobile in the collision?
3. Did the trial judge err in permitting the plaintiff to amend his complaint after all the evidence on both sides was in so as to allege in explicit terms that the defendant failed to keep a reasonably careful lookout?
We consider these questions in their numerical order.
There was sharp conflict in the testimony offered by the parties at the trial. We omit reference to the evidence adduced by the defendant because it is not necessary to an understanding of the questions arising on the appeal.
The plaintiff's evidence made out this case:
The night was fair, and the roadway was dry. The plaintiff and the defendant drove their respective automobiles westward along the highway, which was virtually straight for a distance of 250 yards to the east of the place of collision. The plaintiff's automobile, which was the forward vehicle, was being driven at the rate of 15 *768 miles an hour, and the defendant's automobile, which was the following vehicle, was being operated at the speed of 50 miles an hour. Both automobiles displayed burning head and tail lights. Nothing whatever obstructed the defendant's view of the plaintiff's automobile as the rapidly moving following vehicle neared and overtook the slowly moving forward vehicle. Yet the defendant drove his automobile into the lighted rear end of the plaintiff's automobile, causing substantial damage to both vehicles. The defendant immediately admitted that he did not see the plaintiff's automobile before his vehicle struck it.
This evidence is ample to support conclusions that the defendant was guilty of negligence proximately causing the collision and that the plaintiff was not contributorily negligent This being true, the trial judge rightly refused to nonsuit the plaintiff's claim. Beaman v. Duncan, 228 N.C. 600, 46 S.E.2d 707; Hobbs v. Mann, 199 N.C. 532, 155 S.E. 163; McCoy v. Fleming, 153 Kan. 780, 113 P.2d 1074; Sutherland v. McGee, 329 Mass. 530, 109 N.E.2d 175; Jennings v. Bragdon, 289 Mass. 595, 194 N.E. 697; Eickhoff v. Beard-Laney, Inc., 199 S.C. 500, 20 S.E.2d 153, 141 A.L.R. 1010; Lasater Lumber Co. v. Harding, 28 Tenn. App. 296, 189 S.W.2d 583; Kinsey v. Brugh, 157 Va. 407, 161 S.E. 41; Clausen v. Jones, 191 Wash. 334, 71 P.2d 362.
The plaintiff gave evidence concerning the market value of his automobile before and after the collision. It was competent for him to testify additionally that he expended a specified sum to repair the damage sustained by his vehicle in the collision. Although the measure of damages for a tortious injury to personal property is the difference in the market value of the property immediately before and immediately after the injury, the cost of the repairs necessitated by the injury may be shown in evidence. This is so because the law is realistic enough to recognize that the cost of the necessary repairs has a logical tendency to shed light upon the question of the difference in market value. United States Fidelity & Guaranty Co. v. P. & F. Motor Express, 220 N.C. 721, 18 S.E.2d 116; Farrall v. Universal Garage Co., 179 N.C. 389, 102 S.E. 617; Kohnle v. Carey, 80 Ohio App. 23, 67 N.E.2d 98.
The plaintiff avowed from the beginning of the trial that the defendant was negligent in that he failed to keep a reasonably careful lookout. After all the evidence on both sides was in, the defendant asserted for the first time that the complaint did not charge him with negligence in that respect. The plaintiff moved at this point for leave to amend his complaint so as to allege in explicit terms "that the defendant * * * failed to keep a proper lookout," and the trial judge thereupon entered this order: "The court in its discretion will permit the plaintiff to amend the pleadings so as to more fully set forth the allegation that the defendant was not keeping a proper lookout." The plaintiff amended his complaint accordingly subsequent to the entry of the judgment.
The original complaint is not deficient in the respect asserted by the defendant. To be sure, it does not specifically say that the defendant failed to keep a reasonably careful lookout. But it does state in express terms facts conforming to the plaintiff's evidence and showing exactly how the plaintiff claims the collision happened, and the fact that the defendant failed to keep a reasonably careful lookout can be implied by fair and reasonable intendment from the facts expressly stated. Steele v. Locke Cotton Mills Co., 231 N.C. 636, 58 S.E.2d 620.
The legal position of the defendant would not be improved a single jot or tittle if the original complaint did not allege by necessary implication that the defendant failed to keep a reasonably careful lookout. The deficiency in the original complaint would be corrected in such case by the proceeding had under the order allowing the amendment, which finds full sanction in this statutory provision: "The judge * * may, before and after judgment, in furtherance of justice, * * * amend any pleading * * * when the amendment does not change substantially the claim or *769 defense, by conforming the pleading * * to the fact proved." G.S. § 1-163; Chaffin v. Brame, 233 N.C. 377, 64 S.E.2d 276.
The appellant had not shown legal error. As a consequence, the trial and judgment must be upheld.
No error.